Ireland, J.
(dissenting, with whom Greaney, J., joins). Education is one key to success in life. “[I]t is doubtful that any child may reasonably be expected to succeed in life if he is denied *486the opportunity of an education.” Brown v. Board of Educ. of Topeka, 347 U.S. 483, 493 (1954). Today, a plurality of the court has left the children of the Commonwealth, who have been waiting now for over twelve years for the promises of a constitutionally required education this court declared in McDuffy v. Secretary of the Executive Office of Educ., 415 Mass. 545, 621 (1993) (McDuffy), without recourse.
In my view, McDuffy contains clear, unequivocal language concerning the Commonwealth’s duty to educate its children. The McDuffy court held that “the Massachusetts Constitution impose[s] an enforceable duty on the magistrates and Legislatures of this Commonwealth to provide education in the public schools for the children . . . whether they be rich or poor and without regard to the fiscal capacity of the community or district in which such children live” (emphasis added). Id. at 621. The court extensively analyzed whether the duty to provide education was aspirational, and concluded it was not. Id. at 606. The citizens “of the Commonwealth have a correlative right to be educated.” Id. at 566 n.23.1 The McDuffy court also concluded that “[a]n educated child must possess ‘at least. . . seven . . . capabilities’ ” (emphasis added).2 Id. at 618, quoting Rose v. Council for Better Educ., Inc., 790 S.W.2d 186, 212 (Ky. 1989).
The McDuffy court also held that the duty was not being met and that simply offering to aid education was insufficient. McDuffy, supra at 606, 611, 614, 621. The Legislature also is not permitted to shift its duty to local governments. Id. at 606. Moreover, particularly as none of its conclusions is equivocal, I conclude that McDuffy did not envision that this constitutional *487duty would be subject to the vagaries of budget issues.3 See also id. at 570-577 (discussing historic statutes calling for fines where communities failed to provide for education).
I write separately because I disagree with both concurring opinions. Because I agree completely with the reasons stated by Justice Greaney in his dissent, it is not necessary for me to address Justice Cowin’s concurrence. Therefore, this dissent addresses the concurrence of the Chief Justice. I disagree with the Chief Justice’s assessment that the enactment of the Education Reform Act and the existence of what she calls “painfully slow” progress fulfils the Commonwealth’s enforceable constitutional duty to provide education to public school students.4 Ante at 457. Although admittedly an imperfect analogy, the Chief Justice’s endorsement of “painfully slow progress” reminds me of the “with all deliberate speed” standard the United States Supreme Court endorsed concerning school desegregation. Brown v. Board of Educ. of Topeka, 349 U.S. 294, 301 (1955). That Court expressed its frustration with the pace of desegregation eight years later. See, e.g., Watson v. Memphis, 373 U.S. 526, 531 (1963). I believe that the Chief Justice’s assessment that this painfully slow progress does not violate the education clause implicitly overrules the holding of McDuffy.5 I see no reason to do so. Rather, I agree with the analysis and conclusions of this court in McDuffy and of the Superior Court judge who was specially assigned to hear this case and report to the single justice, in particular her conclusion that the children of the Commonwealth are not receiving their constitutionally required education. Indeed, the Chief Justice herself states that the “goals of education reform adopted since McDuffy [clearly have not] been fully achieved.” Ante at 435.
*488Although the judge found that the Education Reform Act of 1993, St. 1993, c. 71, “changed dramatically the manner in which public school. . . education is funded . . . and changed, almost as dramatically the role that the Commonwealth plays in pubic school education,” the judge also concluded that McDuffy compels the court to analyze whether, through this legislation, the Commonwealth is providing students with the capabilities it outlined.
As the Chief Justice states, the judge’s findings are a “model of precision, comprehensiveness, and meticulous attention to detail.” Ante at 445. She evaluated the four districts using two indicators. The first was the curriculum frameworks the defendants have developed to fulfil the seven capabilities identified in McDuffy. The judge found that these frameworks, on paper are “of excellent quality, focusing on knowledge and skills that students need to acquire.” Although she highlighted some positives in the four districts, when she evaluated each district’s capacity to implement the frameworks, as detailed by Justice Greaney, ante at 474-478, the judge concluded that the four districts did not meet the constitutionally required minimum level of education.
The judge also compared the four districts to “comparison” districts of Brookline, Concord-Carlisle, and Wellesley (the districts that were comparison districts in McDuffy). As criteria for the comparison the judge used objective criteria that the Department of Education (department) and the office of educational quality and accountability use as a way to evaluate the school districts, including Massachusetts Comprehensive Assessment System (MCAS) scores, retention rates, on-time graduation rates, SAT scores, and postgraduation plans of high school seniors. She made extensive findings, detailed by Justice Greaney’s dissent, and concluded:
“While it is certainly true that MCAS scores in the [four] focus districts have improved, [their] scores are still much lower than the State average, not to speak of the comparison districts. As for the other criteria . . . dropout data, retention rates, graduation rates, SAT scores, post-secondary school plans — with few exceptions, the four focus districts *489have not improved at all, and if one concentrates particularly on the last five years, when one would expect at least to begin seeing the impact of [Education Reform Act] investments, there are almost no exceptions.” (Emphasis added.)
After concluding that the students of the Commonwealth were not receiving their constitutionally mandated education, the judge identified areas of critical concern in the four districts: funding, special education, attracting qualified teachers, and facilities. The judge’s findings concerning these areas are detailed by Justice Greaney, therefore I emphasize only some of the judge’s findings concerning funding. The judge considered evidence concerning the foundation budget formula and found that even the defendants’ own witnesses were not able to say that the foundation budget is adequate to provide the education called for by McDuffy, in terms of the curriculum frameworks.6 For example, in 2001, a review commission created by the Legislature in the Education Reform Act reviewed the formula and concluded that it was inadequate in certain respects, including special education, class-size assumption for elementary grades, low-income factors, and full-day kindergarten. In addition, the commission called for a technology factor to be added to the budget.7 The judge also noted that State funding has been *490cut since fiscal year 2002. These cuts include a reduction of between .1 and 8.8 per cent in G. L. c. 70 aid and cuts in grants for class size reduction, MCAS remediation, preschool and early childhood education, and early reading programs.
In addition to this bleak picture of the four focus districts, I note that nearly one-third of eighth graders across the State failed to pass the MCAS science examination, tentatively scheduled to become a graduation requirement with the class of 2009. Although this alone is cause for concern, Springfield, Brockton, and Lowell had even higher student failure rates of seventy per cent, fifty-six per cent, and fifty-three per cent, respectively. Amid Science Push, Many Students Lag, Boston Globe, Jan. 20, 2005, at A1 and B5. Moreover, in the Commonwealth’s report to the Federal government pursuant to the No Child Left Behind Act of 2001, 20 U.S.C. §§ 6301 et seq. (2002), it was reported that forty-nine per cent of the Commonwealth’s schools have not improved test scores of black students and forty-six per cent of schools did not make gains in the scores of their low-income students. Schools Hit on Minority Progress, Boston Globe, Oct. 15, 2004, at B1 and B8. Given this information, coupled with the judge’s findings and conclusions, I could not disagree more with the Chief Justice’s assessment that the Commonwealth is meeting its constitutional duty.
Concerning the remedies ordered by the judge, the defendants rely on a separation of powers argument to state that the court cannot order remedies. However, their argument is undermined by the judge’s conclusion:
“[T]he difficulty with the defendants’ solution is that the system they depend on to improve the capacities of schools and districts is not currently adequate to do the job. Since approximately 1980, the department’s staff has been reduced by more than half — from over 1,000 employees to a number less than 400. At the same time, under the [Education Reform Act], the department’s responsibilities have multiplied and intensified in critical ways. In terms of reviewing school district performance, in the three years since the department developed the school accountability system, it has been able to conduct school panel reviews in only twelve to fourteen schools *491each year, although the annual pool of schools demonstrating ‘low’ or ‘critically low’ performance is in the hundreds.”
I would impose only the remedies ordered by the judge that require the defendants, within six months, to determine the actual costs associated with (1) implementing all seven of the curriculum frameworks that the Commonwealth chose as a way to implement the McDuffy capabilities, and (2) measures that would provide assistance to districts effectively to implement the Commonwealth’s educational program. I have faith that the Legislature and the executive, having had pointed out to them the deficiencies of their good faith attempt to provide the children of the Commonwealth with their constitutionally required education, will act to remedy the situation. McDuffy, supra at 619 n.92 (“We shall presume at this time that the Commonwealth will fulfil its responsibility with respect to defining the specifics and the appropriate means to provide the constitutionally-required education”). My faith is based on events that have occurred since the judge heard evidence in this case, indicating that the Legislature is very concerned with the state of education in the Commonwealth. For example, in July, 2004, the Legislature established a Department of Early Education and Care. St. 2004, c. 205. In December, 2004, more than one hundred legislators signed on to a bill that calls for the creation of a commission to examine education financing. See What Cost Education? Area Lawmakers Want to Create a Commission to Answer the Question, Metro West Daily News, Dec. 15, 2004.8 Moreover, in this case, the court received an amicus brief from forty-seven legislators urging us to endorse the judge’s findings and conclusions.
In Student No. 9 v. Board of Educ., 440 Mass. 752, 768 (2004)9 *492(Ireland, J., concurring), quoting Brum v. Dartmouth, 428 Mass. 684, 709 (1999) (Ireland, J., concurring), I repeated:
“The education of our children is no less a compelling issue than their physical safety. ‘Local schools lie at the heart of our communities. Each morning, parents across the Commonwealth send their children off to school. They entrust the schools with nothing less than the safety and well-being of those most dear to them — their own children. No arm of government touches more closely the core of our families and our children than our schools.’ ”10
I expressed my concern that in the years that passed since McDuffy was decided “progress toward providing education in all core subjects to all the Commonwealth’s students educated with public funds, disabled and nondisabled, rich and poor, and of every race and ethnicity, has not advanced more.” Student No. 9 v. Board of Educ., supra at 771 (Ireland, J., concurring). I feel the same today. As I have stated supra, that education is the key to success in life has been long recognized by courts. Brown v. Board of Educ. of Topeka, 347 U.S. 483, 493 (1954) (public education “is a principal instrument in . . . preparing [a child] for later professional training”).
In DeShaney v. Winnebago County Dep’t of Social Servs., 489 U.S. 189 (1989), the State of Wisconsin, although documenting the abuse Joshua DeShaney received at the hands of his father, which abuse left him mentally impaired, did not act to protect him. Joshua sued the Department of Social Services claiming the department’s failure to act deprived him of his liberty under the due process clause of the Fourteenth Amendment to the United States Constitution. Id. at 191. The Court expressed its “natural sympathy” for Joshua, but declined to hold that the due process clause offered him any relief. Id. at 202. In his dissent, Justice Blackmun lamented “Poor Joshua!,” *493and stated that given a choice, he would adopt a “ ‘sympathetic’ reading [of the due process clause], one which comports with dictates of fundamental justice and recognizes that compassion need not be exiled from the province of judging.” Id. at 213 (Blackmun, J., dissenting). Today the Chief Justice states that she has sympathy for the “sharp disparities in the educational opportunities, and the performance, of some” children of the Commonwealth and states that, for many students, it is too late. Ante at 433, 457. See generally ante at 472-473 (Cowin, J., concurring). I am disappointed and saddened that, instead of acting to assist our children, five Justices leave them without recourse like “Poor Joshua.”11 Our children deserve better.
Accordingly, I respectfully dissent.

In Doe v. Superintendent of Schs. of Worcester, 421 Mass. 117, 129 (1995), the court held that the McDuffy decision did not create a fundamental right to education that would trigger strict scrutiny of decisions by school officials. Chief Justice Liacos, the author of the McDuffy opinion, dissented, arguing that a child had a fundamental right to an education, according to McDuffy. Doe v. Superintendent of Schs. of Worcester, supra at 135 (Liacos, C.J., dissenting).


Because of this language, I disagree with both Chief Justice Marshall’s and Justice Cowin’s assessments that, because the education clause is not specific, implementing the seven capabilities is not mandated. Ante at 454-455 (Marshall, C.J., concurring). Ante at 465 (Cowin, J., concurring). The specifics may not be mandated, but the capabilities are mandated by McDuffy.


The Chief Justice refers to a fiscal crisis in the State. Ante at 458.1 note that there is no indication of the specific cause of this fiscal crisis, and that some of the decrease in funds has come from income tax reductions implemented since 2000. See, e.g., Higher Revenue Boosts Call for Tax Cut, Boston Globe, Feb. 2, 2005, at B2, noting the political debate over whether more income tax cuts should be implemented.


In fact, as discussed infra, the Superior Court judge found that, essentially, the four focus districts have “not improved at all.”


In her concurrence, Justice Cowin advocates explicitly overruling McDuffy.


The judge also found that comparison districts spent 130 per cent of the foundation budget on their schools, that the State average is approximately 115 per cent of the foundation budget, and that the four districts spent from between one hundred per cent and 110 per cent. She relied on these facts, in part, to conclude that the foundation budget formula is inadequate. The defendants argue that the reason comparison districts spend more than that called for in the foundation budget formula is because they begin with smaller budgets. I do not agree. The defendants define the foundation budget as “the [S]tate’s estimate of the minimum amount needed in each district to provide an adequate educational program.” The foundation budget formula is based on eighteen or nineteen separate categories of school expenditures with allowances for, inter alia, the costs of low-income students, and special education students in the regular day and out-of-district programs. Thus each district is given an amount of money deemed to be sufficient. Whatever else spending above this limit in the comparison districts means, it does not mean that the money they receive is impliedly less adequate than the amount received by the focus districts. See ante at 437 n.8, for a list of what the foundation budget includes.


The reason for the inadequacy of the foundation budget is that the formula was created in 1993, before any of the curriculum frameworks were developed, and the formula not only has not been reviewed since the frameworks were developed but the department has no intention of doing so.


In addition, a coalition of business and school leaders intend to lobby the Legislature to turn around one hundred of the State’s worst schools in three years. Group Seeks to Lift Worst State Schools, Boston Globe, Feb. 2, 2005, at A1 and B6.


Chief Justice Marshall cites to Student No. 9 v. Board of Educ., 440 Mass. 752 (2004), many times to support her opinion. It is important to note that the case did not involve a constitutional issue, and therefore, it is of limited utility to the analysis in this case.


In other contexts, I have expressed concern for the well-being of our children. See, e.g., Barnett v. Lynn, 433 Mass. 662, 667-668 (2001) (Ireland, J., concurring) (city officials should be expected to take reasonable measures to protect children when they have advance notice of danger); Brum v. Dartmouth, 428 Mass. 684, 708-710 (1999) (Ireland, J., concurring, with whom Abrams and Marshall, JJ., joined) (school officials should take steps to protect children from harm where they have advance notice of danger).


Moreover, the lack of educational opportunity in the public schools has a ripple effect, as demonstrated by the awarding of the John and Abigail Adams Scholarships to the top scorers on the MCAS examination in each school district. In order to be eligible, students must first achieve a minimum score and then be among the top twenty-five per cent of their district. In Springfield, only seven per cent of seniors qualified, and in Lowell, only thirteen per cent qualified. Minorities Lagging in Tuition Program, Boston Globe, Dec. 11, 2004, at A1 and A7.